 1
      TODD M. LEVENTHAL, ESQ
 2   Leventhal and Associates, PLLC
     Nevada Bar No. 8543
 3   California Bar No. 223577
     626 South Third Street
 4   Las Vegas, Nevada 89101
     PHONE: (702) 472-8686
 5   leventhalandassociates@gmail.com
     Attorney for Vang Tran
 6
                             UNITED STATES DISTRICT COURT
 7                                DISTRICT OF NEVADA
 8

 9   THE UNITED STATES OF AMERICA,                        Case no.: 2:18-cr-00390-RFB-BNW

10                                 Plaintiff,
                    vs.
11
                                                          STIPULATION TO CONTINUE
12
     VANG TRAN,                                           PLEA HEARING
13
                                   Defendant.
14

15
            IT IS HEREBY STIPULATED AND AGREED by and between Nicholas A. Trutanich,
16
     United States Attorney, through Allison Reese, Assistant United States Attorney, and Defendant,
17
     Vang Tran by and through his counsel, Todd M. Leventhal, that the Change of Plea Hearing
18
     currently scheduled for March 19, 2020 be VACATED and set for a date and time convenient for
19
     the court but no sooner than ninety (90) days.
20
            This Stipulation is entered into for the following reasons
21
         1. On March 10, 2020, Defendant Vang Tran filed a Notice of Intent to Plead Guilty
22
            without the Benefit of a Plea Agreement. ECF No. 109. The Court then set a change of
23
            plea hearing for March 17, 2020, which was subsequently vacated and reset to March 19,
24
            2020. See ECF Nos 113 and 114.


                                                      1
 1
        2. In light of the COVID-19 pandemic and the Court’s Temporary General Order 2020-03,
 2
           the parties stipulate that the most prudent course of action is to continue the March 19,
 3
           2020 change of plea hearing to avoid creating a risk for the court, its staff, the parties and
 4
           their counsel.
 5
        3. Defendant Vang Tran is in custody and does not object to the continuance.
 6
        4. The parties agree to the continuance.
 7
        5. This is the first request for a continuance of the change of plea hearing.
 8
        6. This stipulation is not made for the purpose of delay, but rather, it is made in response to
 9
           both statewide and national emergencies that call for appropriate measures to be enacted
10
           whenever possible.
11
        7. Additionally, denial of this request for continuance could result in a miscarriage of justice.
12
           The additional time requested by this Stipulation is excludable in computing the time
13
           within which the trial herein must commence pursuant to the Speedy Trial Act, 18 U.S.C.
14
           § 3161(h)(7)(A), considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv).
15
        DATED this 18th day of March, 2020
16
        Respectfully submitted by: Todd M. Leventhal, Esq.
17

18   /s/ Todd M. Leventhal                                        /s/ Allison Reese
     TODD M. LEVENTHAL                                            ALLISON REESE
19   Counsel for Defendant                                        Assistant U.S. Attorney
     Vang Tran
20

21

22

23

24


                                                     2
 1
     TODD M. LEVENTHAL, ESQ
 2   Leventhal and Associates, PLLC
     Nevada Bar No. 8543
 3   California Bar No. 223577
     626 South Third Street
 4   Las Vegas, Nevada 89101
     PHONE: (702) 472-8686
 5   leventhalandassociates@gmail.com
     Attorney for Vang Tran
 6
                             UNITED STATES DISTRICT COURT
 7                                DISTRICT OF NEVADA
 8

 9   THE UNITED STATES OF AMERICA,                         Case No.: 2:18-cr-00390-RFB-BNW

10                                 Plaintiff,
                   vs.
11
                                                           STIPULATION TO CONTINUE
12
     VANG TRAN,                                                    PLEA HEARING
13
                                   Defendant.
14
                                          FINDINGS OF FACT
15

16          Based on the Stipulation of counsel, and good cause appearing, the Court finds that:

17       1. On March 10, 2020, Defendant Vang Tran filed a Notice of Intent to Plead Guilty

18          without the Benefit of a Plea Agreement. See ECF No. 109. The Court then set a change

19          of plea hearing for March 17, 2020, which was subsequently vacated and reset to March

20          19, 2020. See ECF Nos 113 and 114.

21       2. In light of the COVID-19 pandemic and the Court’s Temporary General Order 2020-03,

22          the parties stipulate that the most prudent course of action is to continue the March 19,

23          2020 change of plea hearing to avoid creating a risk for the court, its staff, the parties and

24          their counsel.



                                                      3
 1
         3. Defendant Vang Tran is in custody and does not object to the continuance.
 2
         4. The parties agree to the continuance.
 3
         5. This is the first request for a continuance of the change of plea hearing.
 4
         6. This stipulation is not made for the purpose of delay, but rather, it is made in response to
 5
               both statewide and national emergencies that call for appropriate measures to be enacted
 6
               whenever possible.
 7
         7. Additionally, denial of this request for continuance could result in a miscarriage of justice.
 8
               The additional time requested by this Stipulation is excludable in computing the time
 9
               within which the trial herein must commence pursuant to the Speedy Trial Act, 18 U.S.C.
10
               § 3161(h)(7)(A), considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv).
11
                                          CONCLUSIONS OF LAW
12
               The ends of justice served by granting said continuance outweigh the best interest of the
13
     public and the defendants in a speedy trial, since the failure to grant said continuance would be
14
     likely to result in creating unnecessary risk to the court, its staff, the parties, their counsel and the
15
     public.
16
               The continuance sought herein is excludable in computing the time within which the trial
17
     must commence pursuant to the Speedy Trial Act, 18 U.S.C., Section 3161(h)(7)(A), when
18
     considering the factors set forth under 18 U.S.C., Sections 3161(h)(7)(B) and 3161(h)(7)(B)(iv).
19
                                                    ORDER
20
               IT IS HEREBY ORDERED that the Change of Plea Hearing currently scheduled for March
21
                                                         June 18, 2020
     19, 2020, at the hour of 1:00 p.m. be continued to ____________________                 10:30AM
                                                                             at the hour of ______
22
                              7C
     in Las Vegas Courtroom _______
23
            DATE: March 18, 2020.                            ____________________________________
24                                                           RICHARD F. BOULWARE, II
                                                             UNITED STATES DISTRICT JUDGE

                                                         2
 1
                                      CERTIFICATE OF SERVICE
 2
         I hereby certify that on the 18th day of March, 2020 a true and correct copy of the,
 3
     STIPULATION AND ORDER TO CONTINUE PLEA HEARING was filed through the
 4
     CM/ECF filing system and was electronically served to the following registered addresses on file
 5
     for this instant case.
 6

 7

 8                                                   /s/ Todd M. Leventhal
                                                   TODD M. LEVENTHAL, ESQ.
 9                                                 LEVENTHAL & ASSOCIATES, PLLC.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                      3
